Citation Nr: 0815115	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  07-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus or coronary heart 
disease.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and wife of veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In pertinent part, the RO 
denied service connection for hypertension and found that new 
and material evidence had not been received to reopen a claim 
of service connection for hearing loss.  The veteran's 
disagreement with these denials of service connection led to 
this appeal.

In February 2008, the veteran testified before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  In April 2008, the Board granted a motion to 
advance the veteran's appeal on the docket based on financial 
hardship.  

The Board notes that the veteran's claim for service 
connection for hypertension involves, in part, a contention 
that the disability is due to diabetes.  In December 2006, 
the RO advised the veteran that his claim for service 
connection for type II diabetes mellitus, and claims for 
service connection for stroke and coronary artery disease as 
secondary to the diabetes, were covered by the Haas stay.  
These claims are not currently before the Board.  

In this regard, the Board notes that the veteran's claim for 
service connection for diabetes is based on claimed herbicide 
exposure.  The United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006), that reversed a decision of the Board 
which denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and has appealed this case to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on a Court holding that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of VA imposed a 
stay at the Board on the adjudication of claims affected by 
Haas.  Subsequently, the Court temporarily stayed the 
adjudication of cases before the Board and RO that are 
potentially affected by Haas.  See Ribaudo v. Nicholson, 21 
Vet. App. 16 (2007) (per curiam).  The specific claims 
affected by the stay include those based on herbicide 
exposure in which the only evidence of exposure is receipt of 
the Vietnam Service Medal or service on a vessel off the 
shore of Vietnam.  

The Court later dissolved the temporary stay, but granted the 
Secretary's motion to stay such cases, in part.  See Ribaudo 
v. Nicholson, 21 Vet. App. 137 (2007).  Exceptions to the 
stay include cases where motions to advance on the Board's 
docket have been granted, where the Secretary decides to 
order equitable relief, and where the Court has ordered VA to 
apply Haas and the Secretary has not appealed.  Id.  

The Board is cognizant that the motion to advance the 
veteran's appeal has been granted in this case.  The Board 
still determines that the stay should apply to the claim for 
hypertension.  The basis for this determination is the 
representative requested that that stay apply to the claim.  
In addition, the Board notes that other claims, as the 
veteran was notified in December 2006, including the 
underlying claim for diabetes, have been stayed.  The issue 
of service connection for hypertension is inextricably 
intertwined with the underlying claim for service connection 
for diabetes, and should not be adjudicated when the 
underlying claim has been stayed.  Thus, the veteran's claim 
for service connection for hypertension is subject to this 
stay, and its adjudication, therefore, must be deferred.




FINDINGS OF FACT

1.  The RO informed the veteran that he had not submitted 
evidence to reopen his previous denied claim for service 
connection for bilateral hearing loss (defective hearing) in 
an October 1988 administrative decision.

2.  Evidence received since the October 1988 decision denying 
service connection for bilateral hearing loss is not new and 
does not relate to an unestablished fact necessary to 
substantiate the claim. 


CONCLUSIONS OF LAW

1.  The RO's October 1988 decision is final regarding 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1103 (2007).

5.  New and material evidence has not been received regarding 
service connection for bilateral hearing loss since the 
October 1988 decision, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

During the pendency of the veteran's appeal, the veteran has 
been issued multiple VCAA notification letters.  In a January 
2006 letter, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim for 
service connection for bilateral hearing loss, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Further, an April 2006 VCAA notification letter 
provided additional notice of how to establish a disability 
rating and effective date as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

During the pendency of this appeal, the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) highlighted that, in order 
to successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Therefore, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.

As noted, the veteran was issued notification letters that 
informed him of the evidence and information needed to 
substantiate the underlying claim.  In addition, in the 
January 2006 VCAA notification letter, the veteran was 
informed that the claim had previously been denied.  He was 
also informed that new and material evidence was needed to 
reopen the claim, and was provided definitions of these 
terms.  The veteran was informed that the claim had 
previously been denied because the defective hearing existed 
prior to service and was not aggravated during service, and 
that the evidence he submitted "must relate to this fact."  

The Board notes that the statement in the letter that the 
evidence "must relate to his fact" does not clearly inform 
the veteran of the evidence he needed to submit to reopen the 
claim.  In addition, the definitions he was provided of 
"new" and "material" are not identical to the language in 
the applicable regulation and the letter indicated that the 
claim was denied in April 1983.  The veteran should have been 
informed that the claim was last denied in October 1988, as 
this was the last final decision.  The Board finds, however, 
that any error in providing notice is non-prejudicial to the 
veteran's appeal as the veteran had actual knowledge of the 
evidence he must submit.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007).

The Board first notes that the June 2006 rating decision 
contained the applicable language from 38 C.F.R. § 3.156(a) 
regarding new and material evidence.  Further, at the time of 
the Board hearing, the veteran and his representative 
indicated a knowledge that the evidence needed to show that 
the veteran incurred his hearing disability in service or 
that it was aggravated during such service.  In this regard, 
the veteran testified regarding the audiometric testing he 
received after separation from service and the acoustic 
trauma he contends he experienced during service.  Further, 
although the January 2006 letter did not correctly list the 
October 1988 decision as the last final decision in this 
appeal, the Board cannot find a basis on which this error 
prejudiced the veteran, as the facts of the veteran's case 
and his contentions remained the same between the two 
decisions, and a remand to send the veteran another 
notification letter is not warranted.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the January 2006 and April 2006 
letters were issued before the June 2006 rating decision on 
appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony.  As 
noted above, the veteran testified before the undersigned in 
February 2008.  As the Board finds that new and material 
evidence has not been submitted, VA does not have a duty to 
provide a VA examination.  See 38 C.F.R. § 3.159(c).  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Legal Criteria, Factual Background and Analysis

The veteran contends that he has a bilateral hearing loss 
attributable to service.  The claim was originally denied in 
an August 1983 decision.  At that time, the RO found that 
defective hearing existed prior to service and was not 
aggravated by service.  The veteran appealed the RO's 
decision to the Board.  In April 1988, the Board denied the 
claim.  The Board found that the high frequency hearing loss 
was diagnosed during the veteran's enlistment examination and 
that the veteran did not complain of or seek treatment for 
hearing problems during service.  The Board further found 
that the veteran's hearing upon discharge was measured at 
15/15 bilaterally, and that increase in the underlying 
pathology during service was not shown by the evidence of 
record.  In October 1988, the RO denied the veterans attempt 
to reopen his claim in an administrative decision, noting 
that the current medical evidence was not sufficient to 
reopen the claim as it was too far removed from his period of 
service.  The RO sent the veteran a document outlining his 
right to appeal (VA Form 4107).  The veteran did not appeal 
this decision.  The October 1988 rating decision, therefore, 
became final.  See 38 U.S.C.A. § 7105.

In November 2005, the veteran filed to reopen the claim.  
Although a June 2006 rating decision found that new and 
material evidence sufficient to reopen the claim had not been 
submitted, in the January 2007 statement of the case, the RO 
found that the claim was reopened.  Regardless of the RO's 
action regarding reopening the veteran's claim, however, the 
Board must independently address the issue of reopening the 
veteran's previously denied claim.  See Barnett v. Brown, 8 
Vet. App. 1 (1995); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).  

The veteran has not indicated, and the evidence does not 
show, that he is seeking service connection for a different 
diagnosis of hearing loss than sought in the previous denied 
claim (for example, conductive hearing loss versus 
sensorineural hearing loss).  Therefore, the Board finds that 
the Court's recent decision in Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008), which provides, in essence, that a new 
diagnosis must be treated as a new claim, is not applicable 
to this appeal.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111.  The implementing regulation, 
38 C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in October 1988.  At this stage, the 
credibility of new evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the October 1988 RO decision, the claims file 
included the veteran's service medical records.  These 
records included a report of medical examination completed 
upon entry into service in October 1967.  Testing showed 
puretone thresholds, in decibels, as follows, when converted 
to International Standard Organization guidelines: 

HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
25
--
50
LEFT
20
20
25
--
55

No findings were recorded at 3000 Hertz.  The record 
indicates that the veteran was found to have defective 
hearing.  

There is no indication that the veteran sought treatment for 
or complained of hearing loss during service.  At the time of 
discharge, the veteran was found to have 15/15 spoken voice 
and whisper voice.  It appears that this result was for both 
ears.  

The veteran contended that he received a private audiological 
test in 1970 that showed a hearing loss disability.  This 
document is not of record and the veteran indicated in a June 
1987 correspondence that he was unable to obtain a copy, 
asserting that he had submitted a copy and that the company 
who provided the testing did not have the record.  The record 
does contain a copy of audiological testing completed in 
September 1972.  Testing showed puretone thresholds, in 
decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
45
60
60
LEFT
0
10
40
55
60

Additional post-service records document that the veteran had 
a hearing loss disability.  In May 1987, the veteran 
testified before the RO regarding his noise exposure during 
service, including from loading guns, and that he was unaware 
of hearing loss prior to service.  In a June 1987 VA 
treatment record, a clinician noted that the veteran had a 
history of noise exposure in the military.

Since the October 1988 RO decision, the veteran has submitted 
additional evidence of a current hearing disability.  In 
addition, in a statement received in November 2006, the 
veteran indicated that he was exposed to JP-5 jet fuel, and 
he submitted a treatise regarding the effects of this jet 
fuel.  The Board notes that it is unclear from the letter 
whether the veteran is contending that his hearing loss was 
due to the jet fuel and the treatise does not mention hearing 
loss.  To the extent the veteran is contending there is a 
connection between his hearing loss and exposure to JP-5 jet 
fuel, the veteran has not submitted any competent evidence of 
such a connection and this contention alone does not raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. §§ 3.156(a); 3.159(a)(1).

In his testimony before the Board, the veteran again asserted 
that he was not aware of hearing loss prior to service and 
the veteran described the circumstances of his service, to 
include being exposed to acoustic trauma.  The veteran's wife 
also testified, but she indicated that she met the veteran in 
the early 1980s.  She did not provide testimony regarding the 
veteran's service.

After review of the record, the Board finds that new and 
material evidence sufficient to reopen the claim has not been 
received.  The claim was originally denied based on the 
finding that the veteran had defective hearing at the time he 
entered service and the evidence did not indicate that the 
disability was aggravated by service.  Thus, while the 
medical evidence indicated that the veteran had a hearing 
disability at the time he entered service and a current 
hearing disability, as defined by VA, there was no medical 
evidence showing a worsening of his disability during 
service.  The record also contained the veteran's contentions 
regarding acoustic trauma during service.  Since the final 
October 1988 decision, the veteran has submitted additional 
evidence that he has a current disability.  The veteran has 
also provided additional statements and testimony regarding 
his contentions regarding the circumstances of his service. 

Although the veteran has submitted new evidence, material 
evidence related to an unestablished fact necessary to 
substantiate the claim has not been submitted.  That is, 
evidence indicating that the veteran's hearing disability 
noted at the time of entry into service was aggravated by 
service.  The Board finds that the testimony the veteran 
provided regarding the circumstances of his service is 
cumulative and redundant of the evidence of record at the 
time of the final October 1988 decision and does not raise a 
reasonable possibility of substantiating the claim.  
Therefore, as the Board finds that new and material evidence 
has not been submitted, the claim is not reopened.


ORDER

New and material evidence having not been submitted to reopen 
a claim for service connection for bilateral hearing loss; 
the appeal is denied. 




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


